           Case 3:19-cv-01449-RNC Document 1 Filed 09/16/19 Page 1 of 10




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

LANDMARK AMERICAN INSURANCE                   )      CIVIL ACTION NO.
COMPANY A/S/O MULTI-FAMILY                    )
RISK MANAGEMENT GROUP and                     )
SONO PROPERTY INVESTORS, LLC                  )
                                              )
      And                                     )
                                              )
MULTI-FAMILY RISK MANAGEMENT                  )
GROUP A/S/O SONO PROPERTY                     )
INVESTORS, LLC                                )
                Plaintiffs,                   )
                                              )
      v.                                      )
                                              )
BINDELA CONSTRUCTION LLC                      )
276 W 238TH STREET                            )
BRONX, NEW YORK, 10463                        )
                                              )
      And                                     )
                                              )
                                              )
S.T. MECHANICAL CORP.                         )
4017 8TH AVE 4TH FL                           )
BROOKLYN, NEW YORK, 11232                     )
                 Defendants                   )      SEPTEMBER 16, 2019

                             CIVIL ACTION COMPLAINT

                                    THE PARTIES

      1.       Plaintiff Landmark American Insurance Company is an insurance

company organized and existing under the laws of the State of New Hampshire, with its

principal place of business at 945 East Paces Ferry Road, Suite 1800, Atlanta, GA.
            Case 3:19-cv-01449-RNC Document 1 Filed 09/16/19 Page 2 of 10




       2.       Plaintiff Multi-Family Risk Management Group (hereinafter “MRMG”) is a

Texas business entity with its principal place of business at 107 W Lufkin Ave, Lufkin, TX.

       3.       Plaintiff Sono Property Investors, LLC is a Delaware limited liability

company with its principal place of business at 1520 N. El Camino Real, Suite #4, San

Clemente, CA.

       4.       At all times material hereto, Sono Property Investors LLC (hereafter

“Sono”), was the owner of an apartment complex located at 55 and 77 North Water

Street in South Norwalk, CT (hereafter “subject property”).

       5.       At all relevant times, MRMG managed and administered an insurance

program that insured the subject property.

       6.       At all times relevant hereto, Landmark American Insurance Company

issued a policy of insurance, policy number LHD904308, to MRMG and Sono for the

subject property.

       7.       Defendant Bindela Construction LLC (hereinafter “Bindela”) is a New York

corporation authorized to do business in the State of Connecticut.

       8.       Defendant S.T. Mechanical Corp. (hereinafter “S.T. Mechanical”) is a New

York corporation authorized to do business in the State of Connecticut.
        Case 3:19-cv-01449-RNC Document 1 Filed 09/16/19 Page 3 of 10




                                 JURISDICTION AND VENUE

      9.     Jurisdiction is based on diversity of citizenship. 28 U.S.C. § 1332. All

plaintiffs are diverse from all defendants and the amount in controversy is in excess of

seventy-five thousand dollars ($75,000.00) exclusive of interest and costs.

      10.    The events giving rise to the claims herein occurred in South Norwalk,

Connecticut. Therefore, venue is proper in this District pursuant to 28 U.S.C. § 1391.

                              FACTUAL ALLEGATIONS

      11.    In 2016, Defendant Bindela was contracted to install replacement water

heater expansion tanks at the subject property.

      12.    Upon information and belief, Defendant Bindela subcontracted the

installation of the expansion tanks, in whole or in part, at the subject property to

Defendant S.T. Mechanical.

      13.    Based upon information and belief, the water heater expansion tank was

installed in Unit 411 of the subject property by Bindela and S.T. Mechanical.

      14.    On May 26, 2018, the expansion tank connection in Unit 411 of the

subject property failed, causing significant water damage at the subject property.

      15.    The subject expansion tank connection failed due to improper installation

of the expansion tank; specifically, dissimilar metals were placed in contact with one

another which caused corrosion.
         Case 3:19-cv-01449-RNC Document 1 Filed 09/16/19 Page 4 of 10




        16.   The improper installation of the expansion tanks gave rise to an inherently

dangerous condition of which the defendants failed to warn, and which caused

significant damage to plaintiffs.

        17.   At all times material hereto, Defendants, Bindela and S.T. Mechanical

acted by and through their agents, employees, and workmen.

        18.   The negligence of Defendants Bindela and S.T. Mechanical caused

significant damage at the subject property.

        19.   As a result, the subject property sustained damages in an amount in

excess of $807,352.79.

        20.   As a result of the aforesaid damage, MRMG and Sono presented a claim

to Landmark American Insurance Company, pursuant to the terms and conditions of the

aforesaid policies of insurance.

        21.   To the extent of any payments made by Landmark American Insurance

Company MRMG and Sono, and pursuant to the policy of insurance and by operation of

law, Landmark American Insurance Company is subrogated to the rights of MRMG and

Sono.

        22.   To the extent MRMG made payments to Sono pursuant to its insurance

program, MRMG is subrogated to the rights of Sono.
          Case 3:19-cv-01449-RNC Document 1 Filed 09/16/19 Page 5 of 10




                               COUNT I – NEGLIGENCE

              PLAINTIFFS V. DEFENDANT BINDELA CONSTRUCTION

      23.     Plaintiffs incorporate each of the above paragraphs as though set forth

herein.

      24.     The subject property sustained damage when water escaped from the

failed water heater tank expansion connection.

      25.      The property damage at issue was caused by the defendant, Bindela’s

negligence, which consisted of the following:

              a.    failing to adequately and properly install the water heater expansion

                    tank in Unit 411 of the subject property;

              b.    failing to properly train its employees;

              c.    failing to hire competent employees;

              d.    failing to adequately protect the subject property;

              e.    failing to exercise due care;

              f.    failing to properly ascertain that defendant S.T. Mechanical was a

                    competent and qualified contractor;

              g.    failing to properly supervise its sub-contractors and agents to

                    ensure good workmanship;

              h.    allowing a dangerous condition to exist on the property;

              i.    exposing the subject property to water damage;
          Case 3:19-cv-01449-RNC Document 1 Filed 09/16/19 Page 6 of 10




               j.     failing to ensure that its subcontractors, agents, servants and/or

                      employees took the necessary precautions to prevent damage to

                      the subject property;

               k.     failing to follow applicable codes, guidelines and standards in its

                      selection and installation of the components;

               l.     failing to install the water heater in a workmanlike manner, and

               m.     such other and further negligence as may be revealed through

                      discovery.

       26.     The damages complained of above were in no way caused or contributed

to by any action or failure to act by plaintiffs.

       27.     As a direct and proximate result of defendant’s negligence as stated

herein, plaintiffs have suffered damages in excess of $807,352.79.

       WHEREFORE, plaintiffs request judgment against Defendant Bindela for an

amount in excess of $807,352.79 and any other costs or fees allowable by law.

                                      COUNT II-NEGLIGENCE

                    PLAINTIFFS V. DEFENDANT S.T. MECHANICAL CORP.

       28.     Plaintiffs incorporate each of the above paragraphs as though set forth

herein.
        Case 3:19-cv-01449-RNC Document 1 Filed 09/16/19 Page 7 of 10




      29.     The subject property sustained damage when water escaped from the

failed water heater tank expansion connection.

      30.     The property damage at issue was caused by the defendant S.T.

Mechanical’s negligence, which consisted of the following:

             a.     failing to adequately and properly install the water heater expansion

                    tank in Unit 411 of the subject property;

             b.     failing to properly train its employees;

             c.     failing to hire competent employees;

             d.     failing to adequately protect the subject property;

             e.     failing to possess the requisite skill and experience to perform the

                    work without damaging the subject property;

             f.     failing to exercise due care;

             g.     allowing a dangerous condition to exist on the property;

             h.     exposing the subject property to water damage;

             i.     failing to ensure that its subcontractors, agents, servants and/or

                    employees took the necessary precautions to prevent damage to

                    the subject property;

             j.     failing to follow applicable codes, guidelines and standards in its

                    selection and installation of the components;

             k.     failing to install the water heater in a workmanlike manner, and
          Case 3:19-cv-01449-RNC Document 1 Filed 09/16/19 Page 8 of 10




               l.     such other and further negligence as may be revealed through

                      discovery.

       31.     The damages complained of above were in no way caused or contributed

to by any action or failure to act by plaintiffs.

       32.     As a direct and proximate result of defendant’s negligence as stated

herein, plaintiffs have suffered damages in excess of $807,352.79.

       WHEREFORE, plaintiffs request judgment against Defendant ST Mechanical for

an amount in excess of $807,352.79 and any other costs or fees allowable by law.

                              COUNT III – BREACH OF CONTRACT

               PLAINTIFFS V. DEFENDANT BINDELA CONSTRUCTION

       33.     Plaintiffs incorporate each of the above paragraphs as though set forth

herein.

       34.     Plaintiff Sono, through its agent, contracted with defendant Bindela for the

installation of the water heater.

       35.     The contract provided that defendant Bindela would maintain liability

insurance in an amount of at least $1 million per occurrence.

       36.     The contract provided that defendant Bindela would indemnify from all

losses and damages, including reasonable attorneys’ fees, arising out of or related to

the work of defendant, including damage to the property, and for dangerous conditions

created by or resulting from the work performed.
        Case 3:19-cv-01449-RNC Document 1 Filed 09/16/19 Page 9 of 10




       37.    By improperly installing the water heater, defendant Bindela breached

their contract with Sono.

       38.    As a direct and proximate result of defendant’s breach of the contract,

plaintiffs sustained the damages identified.

       WHEREFORE, plaintiffs request judgment against the defendant Bindela for an

amount in excess of $807,352.79 and any other costs or fees allowable by law.



                                               THE PLAINTIFFS


                                               LANDMARK AMERICAN INSURANCE
                                               COMPANY A/S/O MULTI-FAMILY RISK
                                               MANAGEMENT GROUP AND SONO
                                               PROPERTY INVESTORS, LLC AND
                                               MULTI-FAMILY RISK MANAGEMENT
                                               GROUP A/S/O SONO PROPERTY
                                               INVESTORS, LLC


                                               By/s/Daniel P. Scapellati
                                                 Daniel P. Scapellati of
                                                 HALLORAN & SAGE LLP
                                                 225 Asylum Street
                                                 Hartford, CT 06103
                                                 Fed. Bar #ct 03855
                                                 Phone: 860.297.4622
                                                 Fax: 860-548-0006
                                                 scapellati@halloransage.com
                                                 Its Attorneys
         Case 3:19-cv-01449-RNC Document 1 Filed 09/16/19 Page 10 of 10




                                    CERTIFICATION

       This is to certify that on this 16th day of September, 2019, a copy of the foregoing
was filed electronically and served by mail on anyone unable to accept electronic filing.
Notice of this filing will be sent by e-mail to all parties by operation of the court’s
electronic filing system or by mail to anyone unable to accept electronic filing as
indicated on the Notice of Electronic Filing. Parties may access this filing through the
court’s CM/ECF System.




                                                 /s/Daniel P. Scapellati
                                                 Daniel P. Scapellati




6097360v.1
